Case 19-11595-LSS Doc295 Filed 10/07/19 Page1of18

ORIGINAL

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

BLACKHAWK MINING LLC, et ai.,' Case No. 19-11595 (LSS)

Debtors. (Jointly Administered)

Re: Docket No. 281

 

ORDER (A) APPROVING THE FORM OF NOTICE AND SCHEDULE OF DATES AND
DEADLINES RELATING TO THE APPROVAL OF THE DEBTORS’ FIRST
AMENDED JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION
AND (B) GRANTING RELATED RELIEF

 

Upon the motion (the “Motion” of the above-captioned debtors and debtors in
possession (collectively, the “Debtors”) for entry of an order (this “Order”) (a) approving the
proposed form of notice of the proposed modifications, which is attached as Exhibit 1 hereto (the
“Notice of Modifications”), (b) approving the Modification Schedule, (c) approving the proposed
form of vote modification form attached as Exhibit 2 hereto (the “Vote Modification Form”), and
(d) granting related relief, all as more fully set forth in the Motion; and this Court having
jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing
Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012; and this Court having found that this is a core proceeding pursuant to 28 U.S.C,

 

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Blackhawk Mining LLC (5600); Blackhawk Coal Sales, LLC (9456); Blackhawk Land and
Resources, LLC (7839); Blackhawk River Logistics, LLC (3388); Blue Creek Mining, LLC (2427); Blue
Diamond Mining, LLC (3488); Eagle Shield, LLC (6721), FCDC Coal, Inc. (6188); Guyandotte Mining, LLC
{4882}; Hampden Coal, LLC (8241); Kanawha Eagle Mining, LLC (0586); Logan & Kanawha, LLC (3178);
Panther Creek Mining, LLC (0627); Pine Branch Land, LLC (9661); Pine Branch Mining, LLC (9681); Pine
Branch Resources, LLC (9758); Redhawk Mining, LLC (0852); Rockwell Mining, LLC (3874); Spruce Pine
Land Company (2254); Spurlock Mining, LLC (2899); Triad Mining, LLC (7713); and Triad Trucking, LLC
(6112). The location of the Debtors’ service address in these chapter 11 cases is 3228 Summit Square Place, Suite
180, Lexington, Kentucky 40509.

2 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

KE 64400850

 
Case 19-11595-LSS Doc295 Filed 10/07/19 Page 2of18

§ 157(b)(2); and this Court may enter a final order consistent with Article I of the United States
Constitution; and this Court having found that venue of this proceeding and the Motion in this
district is proper pursuant to 28 U.S.C. §§ £408 and 1409; and this Court having found that the
relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and
other parties in interest; and this Court having found that the Debtors’ notice of the Motion and
opportunity for a hearing on the Motion were appropriate and no other notice need be provided,
and this Court having reviewed the Motion and having heard the statements in support of the relief
requested therein at a hearing before this Court (the “Hearing”); and this Court having determined
that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for
the relief granted herein; and upon ail of the proceedings had before this Court, and after due
deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

1. The Motion is granted as set forth in this Order.

2. The form of the Notice of Modifications complies with the applicable requirements
of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, and is approved in all
respects.

3. The form of the Vote Modification Form complies with the applicable requirements
of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, and is approved in all

respects,

4, The Modification Schedule is approved and adopted. The Court will hold a hearing

 

ey 7° , 2019, at 2:00 ( m., prevailing Eastern Time, at which time the

f
+ _

Court will consider, among other things, confirmation of the Amended Plan.

KE 64400850

 

 
Case 19-11595-LSS Doc295 Filed 10/07/19 Page 3 of 18

5. Any objections to confirmation of the Amended Plan shail be filed on or before
October 18, 2019, at 4:00:00 p.m., prevailing Eastern Time (the “Objection Deadline”). Any
objections to confirmation of the Amended Plan must:

a. be in writing;
b. comply with the Bankruptcy Rules and the Local Rules;

c, state the name and address of the objecting party and the amount and nature
of the Claim or Interest owned by such entity;

d. state with particularity the legal and factual basis for such objections, and,
if practicable, a proposed modification to the Amended Plan that would
resolve such objections; and

€. be filed with this Court with proof of service thereof and served upon the
Notice Parties (as defined in the Notice of Modifications) so as to be
actually received by the Objection Deadline.

6. Any objections not satisfying the requirements of this Order may not be considered
and may be overruled.

7. The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this Order in accordance with the Motion.

8. Notwithstanding the possible applicability of Bankruptcy Rules 3020(e), 6004(h),
7062, 9014, or otherwise, the terms and conditions of this Order shall be immediately effective
and enferceable upon its entry.

9. This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 

@AORIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

3Dated: Oc. f 014

KE 64400850 Wilmington, Delaware

 

 
KE 64400850

Case 19-11595-LSS Doc295 Filed 10/07/19 Page 4of18

Exhibit 1

Form of Notice of Modifications

 
Case 19-11595-LSS Doc295 Filed 10/07/19 Page 5of18

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

)
In re: ) Chapter 11

)
BLACKHAWK MINING LLC, e¢ al," ) Case No. 19-11595 (LSS)

)
Debtors. ) GQointly Administered)

)

NOTICE OF (A) FILING OF DEBTORS’ FIRST AMENDED JOINT PREPACKAGED
CHAPTER 11 PLAN OF REORGANIZATION, (B) VOTE MODIFICATION AND
OBJECTION PROCEDURES AND DEADLINES RELATING THERETO, AND

(C) HEARING ON CONFIRMATION OF DEBTORS’ FIRST AMENDED JOINT
PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION

 

 

NOTICE IS HEREBY GIVEN as follows:

On July 19, 2019 (the “Petition Date”), Blackhawk Mining LLC and certain of its affiliates,
as debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors’”), filed voluntary petitions for relief under chapter 11 of title 11 of the
United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), Also on July 19, 2019,
the Debtors filed the Debtors’ Joint Prepackaged Chapter II Plan of Reorganization
[Docket No. 16] and a related disclosure statement [Docket No. 17] (the “Disclosure Statement”)
with the Bankruptcy Court. On August 26, 2019, the Debtors filed the Debtors’ Modified Joint
Prepackaged Chapter 11 Plan of Reorganization [Docket No. 231] (the “Plan”) with the
Bankruptcy Court. On August 29, 2019, the Bankruptcy Court entered an order approving the
Disclosure Statement and confirming the Plan [Docket No. 251] (the “Confirmation Order”).

The Debtors filed the following documents with the Bankruptcy Court: (a) on
October 2, 2019, the Debtors’ First Amended Joint Prepackaged Chapter 11 Plan of
Reorganization [Docket No. 278] (the “Amended Plan”),'° and (b) on October 3, 2019, the
Debtors’ Motion for Entry of an Order (A) Approving the Debtors’ First Amended Joint

 

‘4 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Blackhawk Mining LLC (5600); Blackhawk Coal Sales, LLC (9456); Blackhawk Land and
Resources, LLC (7839); Blackhawk River Logistics, LLC (3388); Blue Creek Mining, LLC (2427); Blue
Diamond Mining, LLC (488); Eagle Shield, LLC (6721); FCDC Coal, Inc, (6188), Guyandotte Mining, LLC
(4882); Hampden Coal, LLC (8241); Kanawha Eagle Mining, LLC (0586); Logan & Kanawha, LLC (3178);
Panther Creek Mining, LLC (0627); Pine Branch Land, LLC (9661); Pine Branch Mining, LLC (9681); Pine
Branch Resources, LLC (9758); Redhawk Mining, LLC (0852); Rockwell Mining, LLC (3874); Spruce Pine
Land Company (2254); Spurlock Mining, LLC (2899); Triad Mining, LLC (7713), and Triad Tracking, LLC
(6112). The location of the Debtors’ service address in these chapter 11 cases is 3228 Summit Square Place, Suite
180, Lexington, Kentucky 40509.

5 Capitalized terms used but not defined in this notice have the meanings ascribed to them in the Amended Plan.

KE 64400850

 

 
Case 19-11595-LSS Doc295 Filed 10/07/19 Page 6of18

Prepackaged Chapter 11 Plan of Reorganization, (B) Approving the Form of Notice and Schedule
of Dates and Deadlines Relating Thereto, and (C) Granting Related Relief [Docket No. [e]]
(the “Modification Motion”).

A description of the events leading to the filing of the Amended Plan and the Modification
Motion is set forth below in the section captioned “Post-Confirmation Developments.”

A summary of the differences between the Plan and the Amended Plan is set forth below
in the section captioned “Amended Plan Modifications to the Plan.”

The Modification Order: On [e], the Bankruptcy Court entered an order granting the
Modification Motion [Docket No. [e]] (the “Modification Order”). Pursuant to the Modification
Order, Holders of Class 3 First Lien Term Loan Claims and Class 4 Second Lien Term Loan
Claims that previously voted such Claims to accept or reject the Plan have the opportunity to
change such votes with respect to the Amended Plan, subject to the procedures set forth below in
the section captioned “Vote Modification Instructions” and on their corresponding Vote
Modification Form distributed herewith.

Vote Modification Deadline: The deadline for Holders of Class 3 First Lien Term Loan
Claims and Class 4 Second Lien Term Loan Claims that previously voted such Claims to accept
or reject the Plan to change such votes with respect to the Amended Plan is [October 18], 2019,
at [4:00 p.m.], prevailing Eastern Time (the “Vote Modification Deadline”).

Objections to the Amended Plan: The deadline for filing objections
(each, an “Objection”) to the Amended Plan is [October 18], 2019, at [4:00 p.m,}, prevailing
Eastern Time (the “Objection Deadline”). Any such Objections must: (a) be in writing;
(b) comply with the Bankruptcy Rules and the Local Rules; (c) state the name and address of the
objecting party and the amount and nature of the Claim or Interest owned by such entity; (d) state
with particularity the legal and factual basis for such objections, and, if practicable, a proposed
modification to the Amended Plan that would resolve such objections; and (ec) be filed with the
Court with proof of service thereof and served upon the Notice Parties (as defined herein) so as to
be actually received by the Objection Deadline.

A hearing (the “Amended Plan Confirmation Hearing”) will be held before the Honorable
Laurie Selber Silverstein, United States Bankruptcy Judge, in Courtroom 6 of the United States
Bankruptcy Court for the-District of Delaware, 824 North Market Street, Wilmington, Delaware
19801, on [October Ath, 2019, at 3. 0C_ 2 .m,, prevailing Eastern Time, to consider
confirmation of the Amended Plan, any Objections thereto, and any other matter that may properly
come before the Court. Please be advised that the Amended Plan Confirmation Hearing may be
continued from time to time by the Bankruptcy Court or the Debtors without further notice other
than by such adjournment being announced in open court or by a notice of adjournment filed with
the Bankruptcy Court and served on other parties entitled to notice,

Objections must be filed with the Bankruptcy Court and served so as to be
actualiy received no later than the Objection Deadline, by (a) the United States Trustee for the
District of Delaware, (b) all parties who have filed a notice of appearance in the Debtors’

KE 64400850
Case 19-11595-LSS Doc295 Filed 10/07/19 Page 7 of 18

chapter 11 cases, and (c) those parties who have requested service of papers in these chapter 11
cases pursuant to Bankruptcy Rule 2002 (the “Notice Parties”).

UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN
ACCORDANCE WITH THIS NOTICE IT MAY NOT BE CONSIDERED BY THE
BANISRUPTCY COURT.

YOU ARE ADVISED TO CAREFULLY REVIEW AND CONSIDER THE
AMENDED PLAN, AS YOUR RIGHTS MAY BE AFFECTED. BEFORE TAKING ANY
ACTION WITH RESPECT TO THE AMENDED PLAN, HOLDERS OF CLAIMS WHO
ARE ENTITLED TO CHANGE THEIR PRIOR VOTES ON THE PLAN WITH RESPECT
TO SUCH CLAIMS SHOULD READ AND CONSIDER CAREFULLY THE
RISK FACTORS SET FORTH BELOW IN THE SECTION CAPTIONED
“DISCLAIMER REGARDING RISKS RELATED TO THE AMENDED PLAN” AS
WELL AS THE OTHER INFORMATION SET FORTH IN THIS NOTICE, THE
AMENDED PLAN, AND THE DOCUMENTS REFERRED TO IN, OR INCORPORATED
BY REFERENCE INTO, THIS NOTICE.

Copies of the documents referenced above may be obtained upon request of the Debtors’
counsel at the address specified below and are on file with the Clerk of the Bankruptcy Court, 824
North Market Street, 3rd Floor, Wilmington, Delaware 19801, where they are available for review
between the hours of 8:00 a.m. to 4:00 p.m., prevailing Eastern Time. Such documents also are
available for inspection free of charge on the Debtors’ restructuring website at
hitps://cases.primeclerk.com/blackhawkmining.

Post-Confirmation Developments

Following entry of the Confirmation Order, the Debtors worked diligently to satisfy the
various prerequisites for the Plan’s effectiveness, including obtaining all regulatory approvals
necessary to implement and effectuate the Plan.

By mid-September, the Debtors realized that, due to a confluence of unforeseen market
headwinds, including a substantial drop in metallurgical and thermal coal prices and lumited coal
spot market activity, they would need a further infusion of new capital to fund emergence costs
and to fund operations.

Specifically, since July, the price of thermal coal has fallen by approximately 10%, while
the price of metallurgical coal has fallen by approximately 20%. As the following chart
demonstrates, this is a substantial decline based on the Debtors’ budget estimates:

KE 64400850

 
Case 19-11595-LSS Doc295 Filed 10/07/19 Page 8 of 18

Recent Coal Price Volatility

 

 

 

 

$250 $190
$170
$1590
w
g $130 5
& =
ats —
B y z
3 sho Fi
5 &
a
8 $100 g
& so
By
Jan Feb Mar Apr May ium ju Aug Sep
omen US HVA (LHS) somone US HVE (LH5} maiponsucoer PLM (LEE) ov om USHVA Budget (LHS)
os IVHVB Budget (LHS) sume OSX (RHS} ———— API2 (RH5) » + Thermal Budget (RHS}

In light of this unexpected decline, the Debtors implemented a series of operational changes
to limit excess inventory build and cash spend to mitigate the impact of adverse coal market
conditions. These measures primarily involved changes to mine operating schedules, which can
be reversed if the coal markets improve. Although the Debtors’ operational changes should
mitigate the cash impact of this decline, it is still lower than previously expected.

The adverse market conditions led to a shortfall of operating cash receipts for the period
from the filing date to September 27, 2019, compared to the original DIP budget of $24.0 million,
Additionally, the Debtors’ current forecast of cash receipts from September 28, 2019, to
October 11, 2019, reflects an additional shortfall of $22.6 million during the same period in the
original DIP budget. Moreover, the plan was to emerge from bankruptcy by the end of August
2019, and this lengthened process also has resulted in incremental professional fees and U.S.

Trustee fees.

The Debtors have made progress in reducing operating cash expenditures but not enough
to offset the combination of the shortfall in operating cash receipts and increased cost of the
restructuring process. Actual and the current forecast of operating cash disbursements are lower
for the period from the petition date to October 11, 2019, compared to the original DIP budget

by $4.0 million.

Based on these changed circumstances, the Debtors promptly engaged their ad hoc lender
groups on ways to address the Debtors’ near-term need for liquidity while still preserving the
overall Plan construct. As part of that process, the Debtors provided the lender groups and their
advisors with updates on the Debtors’ near-team liquidity and need for additional cash. The parties

KE 64400850

 

 
Case 19-11595-LSS Doc295 Filed 10/07/19 Page 9of18

then engaged in discussions regarding modifications to the Plan to further reduce the Debtors’
go-forward leverage. This included multiple in-person and telephonic meetings between the
Debtors and their creditors, as well as among the creditors themselves, and three amendments to
the RSA on September 12,2019, September 20, 2019, and September 27, 2019, respectively,
extending the milestone for Plan effectiveness through and including October 2, 2019.1 On
October 2, 2019, following good-faith, arm’s-length negotiations among the Debtors and the ad
hoc lender groups, the parties reached agreement on an amendment to their DIP term loan facility
providing for an additional $35 million of new money and the Amended Plan. The support for the
Amended Plan is documented in an October 2, 2019, amendment to the RSA.

The DIP amendment, among other things, (a) provides the Debtors with an additional
$35 million in DIP financing (the “Additional DIP Loans”), (b) provides first priority liens on
certain of the Debtors’ owned coal reserves in northern West Virginia to secure the Additional DIP
Loans, and (c) provides for the payment of certain fees set forth in the DIP amendment in
consideration for the financing increase and the milestone and maturity extensions.’”

The Amended Plan makes certain modifications to the Plan targeted at further reducing the
Debtors’ go-forward leverage, as summarized in the following section. The Debtors’
reorganization pursuant to the Amended Plan will reduce go-forward leverage by an additional
$290 million and thereby increase the Reorganized Debtors’ strategic flexibility.!* Accordingly,
the Debtors believe that the Amended Plan will best enable them to weather a frequently volatile
market in the coal industry while also executing on their long-term business strategy.

Plan Modifications

The Amended Plan incorporates modified take-back debt and equitization terms that,
together, will reduce the Reorganized Debtors’ go-forward leverage from approximately
$465 million to approximately $175 million. Under the Amended Plan, the DIP Term Lenders
will receive $85 million of first lien take-back debt under the New First Lien Loan for the New
Moncy DIP Loan provided to the Debtors during these chapter [1 cases, and the $100 million
roll-up portion of the DIP Term Facility will be equitized. The Amended Plan also reallocates
distributions of equity in the reorganized company. It provides that holders of Roll-Up DIP Claims
will receive 21.5% of the New Common Stock in the reorganized company, holders of First Lien

 

‘6 The Debtors and the DIP lenders made corresponding amendments to the DIP ABL Apreement and the DIP Term
Agreement.

‘7 The maturity date for the Additional DIP Loans is the same as the maturity date for the remainder of the term DIP
facility arising under the DIP Term Credit Agreement. Notably, however, the maturity date for the Additional
Loans will be earlier than the date for the remainder of the Debtors’ exit term loan facility. Specifically, the
Additional DIP Loans will mature 120 days following the closing date of the DIP amendment, which maturity
date will be part of the Debtors’ take-back term loan exit facility, subject to up to three extensions under certain
circumstances. Further detail about the DIP amendment is set forth in the Debtors’ motion seeking approval of
that amendment, filed on [@], at Docket No. [e]].

8 The Debtors’ reorganization pursuant to the Plan will result in go-forward leverage of $465 million, whereas the
Debtors’ reorganization pursuant to the Amended Pian will result in go-forward leverage of $175 million.

KE 64400850

 
Case 19-11595-LSS Doc 295 Filed 10/07/19 Page 10 of 18

Term Loan Claims will receive 68.5% of such New Common Stock, and holders of Second Lien
Term Loan Claims will receive 10% of such New Common Stock.

The below chart summarizes the Plan Modifications between the Plan and the Amended
Pian with respect to the treatment of Roll-Up DIP Claims, Class 3 First Lien Term Loan Claims,
and Class 4 Second Lien Term Loan Claims.!?

 

ene Cer rT

 

 

New First Lien Loan in aggregate

a,
amount of $100 million 21.5% of New Common Stock

DIP Roll-Up Claims

 

71% of New Common Stock and
$225 million in aggregate amount 68.5% of New Common Stock
of New First Lien Loan

Class 3 First Lien
Term Loan Claims

 

Class 4 Second Lien

. 29% of New Common Stock 10% of New Common Stock
Term Loan Claims

 

 

 

 

 

The Amended Plan and DIP amendment also provide for a backstop fee with respect to the
additional $35 million new money DIP financing. Specifically, if the holder of a DIP Roll-Up
Claim does not participate in that $35 million new money DIP financing, 3.0% of the aggregate
New Common Stock otherwise allocable to the holder of that claim on account of their holdings
of DIP Roll-Up Claims and First Lien Term Loan Claims will be reallocated to the backstop
commitment party.

Projected Amended Plan Recoveries for Roll-Up DIP Claims, Class 3, and Class 4

In light of the Amended Plan’s changes to the treatment of Roll-Up DIP Claims,

Class 3 First Lien Term Loan Claims, and Class 4 Second Lien Term Loan Claims, the projected

recoveries with respect to those Claims under the Amended Plan are as follows:”°

 

 
 

Voting Rights

 

 

 

 

 

 

 

oe | Recovery (%
. : Not Entitled to Vote; 6
N/A | DIP Roll-Up Claims Impaired Entitled to Object 100%
3 _ | Birst Lien Term Loan Impaired Entitled to Vote 55.2%

Claims

 

 

 

 

2 Any summary of any terms of the Amended Plan contained in this notice is qualified in its entirety by reference
to the provisions of the Amended Plan. The Amended Plan will control in the event of any inconsistency between
this notice and the Amended Plan.

20 The recovery percentages shown in this chart are based upon an agreed total enterprise value of $600 miilion and

equity value of $465 million, which has been agreed to among the RSA counterparties solely for purposes of the
Amended Plan in light of market circumstances, and should not be used for any other purpose.

KE 64400850

 

 
Case 19-11595-LSS Doc 295 Filed 10/07/19 Page 11 of 18

 

 

Second Lien Term

. : °
Loan Claims Impaired Entitled to Vote 14.1%

 

 

 

 

 

 

 

Disclaimer Regarding Risks Related to the Amended Pian

Before taking any action with respect to the Amended Plan, you should review and
consider carefully the Risk Factors set forth in Section VIII of the Disclosure Statement, as
well as the other information set forth in the Disclosure Statement, the Amended Plan, and
the documents delivered together therewith, referred to, or incorporated by reference into
the Disclosure Statement, including other documents filed with the Bankruptcy Court in the
Chapter 11 Cases. With respect to the financial projections and valuation analysis attached
to the Disclosure Statement, you are advised that the facts and assumptions underlying the
projections and analysis are no longer accurate, and that the projections and analysis should
not be relied upon. The Debtors are reassessing their financial projections in light of market
volatility affecting the Debtors and other coal companies that has only increased subsequent
to the Plan’s confirmation. Due to this volatility, the Debtors have not prepared revised
financial projections or an updated valuation analysis at this time.

Vote Modification and Objection Instructions

Holders of DIP Roli-Up Claims who do not consent to the modified treatment of
DIP Term Loan Claims as set forth in the Amended Pian must file an Objection with the
Bankruptcy Court and serve it so as to be actually received by the Notice Parties by no later
than the Objection Deadline.

Holders of Claims in Class 3 or Class 4 who previously voted such Claims to accept or
reject the Plan may change such prior votes (each, a “Prior Vote”) in relation to the Amended Plan,
subject to the procedures set forth below:

¢ Holders must complete the vote modification form provided by the the Debtors’ solicitation
agent (the “Vote Modification Form”). A form of the Vote Modification Form is attached
to the Modification Order as Exhibit 2 thereto.

e A Vote Modification Form will not be effective to change a Prior Vote unless it is (a) fully
completed in accordance with the instructions set forth therein; (b) authenticated by the
Holder of the Claims identified therein (or an authorized representative of that Holder);
and (c) actually received by the Debtors’ solicitation agent by the Vote Modification
Deadline either (i) via first class mail, overnight courier, or hand delivery to the solicitation
agent at Blackhawk Mining Ballot Processing, c/o Prime Clerk LLC, One Grand Central
Place, 60 East 42nd Street (Park Avenue), Suite 1440, New York, NY 10165; or
(ii) via electronic submission through the solicitation agent’s online voting portal at
https://cases.primeclerk.com/blackhawkballots/EBallot-Home.

KE 64400850

 
Case 19-11595-LSS Doc 295 Filed 10/07/19 Page 12 of 18

Tf YOU HAVE ANY QUESTIONS REGARDING THESE VOTE MODIFICATION
PROCEDURES, PLEASE CONTACT THE SOLICITATION AGENT BY EMAILING
BLACKHAWKBALLOTS@PRIMECLERK.COM AND REFERENCE “BLACKHAWK
MINING” IN THE SUBJECT LINE, OR BY CALLING (844) 627-6268 (DOMESTIC
TOLL-FREE) OR (347) 292-3528 (INFERNATIONAL TOLL), AND ASK FOR THE
SOLICITATION GROUP.

[Remainder of page intentionally left blank]

KE 64400850

 
Case 19-11595-LSS Doc 295 Filed 10/07/19 Page 13 of 18

Dated: [], 2019
Wilmington, Delaware

/s/ [e]

Christopher M. Samis (DE 4909)

L. Katherine Good (DE 5101)

POTTER ANDERSON CORROON LLP
1313 North Market Street, 6th Floor

P.O. Box 951

Wilmington, Delaware 19801-6108

Telephone: (302) 984-6000
Facsimile: (302) 658-1192
Email: csamis@potteranderson.com

kgood@potteranderson.com

Counsel to the Debtors and Debtors in

Possession

KE 64400856

James H.M. Sprayregen, P.C.

Ross M. Kwasteniet, P.C. (admitted pro hac vice)
Joseph M. Graham (admitted pro hac vice)
KIRKLAND & ELLIS LLP

KIRKLAND & ELLIS INTERNATIONAL LLP
300 North LaSalle

Chicago, Illinois 60654

Telephone: (312) 862-2000

Facsimile: (312) 862-2200

Email: james.sprayregen@kirkland.com
ross.kwasteniet@kirkland.com
joe.graham@kirkland.com

- and -

Stephen E. Hessler, P.C. (admitted pre hac vice)

KIRKLAND & ELLIS LLP

KIRKLAND & ELLIS INTERNATIONAL LLP
601 Lexington Avenue
New York, New York 10022

Telephone: (212) 446-4800
Facsimile: (212) 446-4900
Email: stephen. hessler@kirkland.com

Counsel to the Debtors and Debtors in Possession

10

 
KE 64400850

Case 19-11595-LSS Doc 295 Filed 10/07/19 Page 14 of 18

Exhibit 2

Form ef Vote Modification Form

I]

 
Case 19-11595-LSS Doc 295 Filed 10/07/19 Page 15 of 18

 

In re: Chapter [1

BLACKHAWK MINING LLC, et al, Case No. 19-11595 (LSS)

Debtors. (Joimtly Administered)

 

VOTE MODIFICATION FORM WITH RESPECT TO THE DEBTORS’ FIRST
AMENDED JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION

 

If you are the Holder of a | ] Lien Term Loan Claim (Class [_]) as of [@], 2019
(the “Record Date”), you may use this “Vote Modification Form” to change your prior vote on the
Debtors’ Modified Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 231]
(the “Plan”) with respect to that Claim in relation to the Debtors’ First Amended
Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. [e]] (the “Amended Plan”Y
should you chose to do so.

HOW TO CHANGE YOUR PRIOR VOTE
1. COMPLETE ITEM 1 AND ITEM 2.
2. REVIEW THE CERTIFICATIONS CONTAINED IN ITEM 3.

3. SIGN AND DATE YOUR VOTE MODIFICATION FORM. Please provide your name and
mailing address in the space provided on this Vote Modification Form.3

 

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Blackhawk Mining LLC (5600); Blackhawk Coal Sales, LLC (9456); Blackhawk Land and
Resources, LLC (7839); Blackhawk River Logistics, LLC (3388); Blue Creek Mining, LLC (2427); Blue
Diamond Mining, LLC (3488); Eagle Shield, LLC (6721}; FCDC Coal, Inc. (6188); Guyandotte Mining, LLC
(4882); Hampden Coal, LLC (8241); Kanawha Eagle Mining, LLC (0586); Logan & Kanawha, LLC (3178);
Panther Creek Mining, LLC (0627); Pine Branch Land, LLC (9661); Pine Branch Mining, LLC (9681); Pine
Branch Resources, LLC (9758); Redhawk Mining, LLC (0852); Rockwell Mining, LLC (3874); Spruce Pine
Land Company (2254); Spurlock Mining, LLC (2899); Triad Mining, LLC (7713); and Triad Trucking, LLC
(6112). The location of the Debtors’ service address in these chapter 11 cases is 3228 Summit Square Place, Suite
180, Lexington, Kentucky 40509,

2 Capitalized terms used but not defined in this notice have the meanings ascribed to them in the Amended Plan.

3 If you are signing this Ballot in your capacity as a trustee, executor, administrator, guardian, attorney-in-fact, or
officer of a corporation or otherwise acting in a fiduciary or representative capacity, you must indicate such
capacity when signing and, if required or requested by the Solicitation Agent, the Debtors, the Debtors’ proposed
counsel, or the Bankruptcy Court, you must submit proper evidence to the requesting party of authority to so act
on behalf of such holder.

KE 64400850

 
Case 19-11595-LSS Doc 295 Filed 10/07/19 Page 16 of 18

4. RETURN THE VOTE MODIFICATION FORM to the Debtors’ solicitation agent by the
Vote Modification Deadline either (4) via first class mail, overnight courier, or hand delivery
to the solicitation agent at Blackhawk Mining Ballot Processing, c/o Prime Clerk LLC, One
Grand Central Place, 60 East 42nd Street (Park Avenue), Suite 1440, New York, NY 10165;
or (ii) via electronic submission through the solicitation agent’s online voting portal at
https://cases.primeclerk.com/blackhawkballots/EBallot-Home

item 1. Principal Amount of Class [e] Claims. The undersigned hereby certifies that, as of the
date hereof, the undersigned was the Holder of Class [ ][ ] Lien Term Loan Claims
(or authorized signatory for an entity that is a Holder of such Claims) in the following
aggregate principal amount, excluding, for the avoidance of doubt, accrued but unpaid
interest and other amounts that may be owed to the undersigned (or the entity for whom )
the undersigned is signatory) (please fill in the amount if not otherwise completed): |

 

 

 

Amount of Class [ ]{ Lien Term Loan Claims: $

 

 

Item 2, Vote Modification. If you previously voted the Class [_] Lien Term Loan
Claims set forth in Item | above to accept or reject the Plan, you may change that vote in
relation to the Amended Plan, To change your prior vote, you must check the applicable

box below (please check one and only one):

The Holder of the Class [_][ | Lien Term Loan Claims set forth in Item 1
LI above changes its prior vote to accept the Plan to a vote to reject the
Amended Plan.

[| The Holder of the Class [_} Term Loan Claims set forth in Item 1 above
changes its prior vote to reject the Plan to a vote to accept the Amended Plan.

Please note that you are voting all of your Class [] ] Lien Term Loan Claims
either to accept or reject the Amended Plan. You may not split your vote. If you do not
indicate that you cither accept or reject the Amended Plan by checking the
applicable box above, yeur prier vofe with respect to the Plan will be deemed to be
your vete with respect to the Amended Plan. Similarly, if you check both boxes
above, your prior yete with respect to the Plan will be deemed to be your vote with
respect to fhe Amended Plan.

The Amended Plan, though proposed jointly, constitutes a separate Amended Plan
proposed by each Debtor. Accordingly, your vote cast above will be applied in the same
manner and in the same amount in Class [_] against each applicable Debtor.

Item 3. Authorization, By signing and returning this Vote Modification Form, the undersigned
certifies to the Debtors and the Bankruptcy Court that:

1. the undersigned is (a) the Holder of the Claims identified in Item 1 above; and
(b) the authorized signatory for an entity that is a Holder of such Claims;

2. the undersigned has received a copy of this notice, and acknowledges that the

undersigned’s vote as set forth on this Vote Modification Form is subject to the
terms and conditions set forth therein and herein;

KE 64400850

 
Case 19-11595-LSS Doc 295 Filed 10/07/19 Page 17 of 18

3. the undersigned has cast the same vote with respect to all of its | Lien Term
Loan Clanns (Class [_[) in connection with the Amended Plan; and

4, (a) no other Vote Modification Form with respect to the Claims identified in Item 1
above has been submitted; or (b) if any other Vote Modification Form has been
submitted with respect to such Claims, then any such earlier Vote Modification
Forms are hereby revoked and deemed to be null and void.

Name of Holder:

 

 

Signature:

 

Signatory Name Cf other than
the holder} and Capacity of
Signatory:

Tithe:

 

 

Address:

 

Email Address:

 

Telephone Number:

 

Date Completed:

 

 

IF YOU WOULD LIKE TO CHANGE YOUR PRIOR VOTE, PLEASE COMPLETE, SIGN, AND DATE
THIS VOTE MODIFICATION FORM AND RETURN IT PROMPTLY. THES VOTE MODIFICATION
FORM MUST BE COMPLETED, EXECUTED, AND RETURNED BY ONE OF THE FOLLOWING
RETURN METHODS SO THAT IT IS ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY
OCTOBER 18, 2019, AF 4:00 P.M., PREVAILING EASTERN TIME OR YOUR VOTE MODIFICATION
WILL NOT BE EFFECTIVE: (I) VIA FIRST CLASS MAIL, OVERNIGHT COURIER, OR HAND
DELIVERY TO THE SOLICITATION AGENT AT BLACKHAWK MINING BALLOT PROCESSING,
C/O PRIME CLERK LLC, ONE GRAND CENTRAL PLACE, 60 EAST 42ND STREET
(PARK AVENUE), SUITE 1440, NEW YORK, NY 10165; OR (I VIA ELECTRONIC SUBMISSION
THROUGH THE SOLICITATION AGENT’S ONLINE VOTING PORTAL AT
HTTPS://CASES.PRIMECLERK.COM/BLACKBAWKBALLOTS/EBALLOT-HOME

BLACKHAWK MINING BALLOT PROCESSING
C/O PRIME CLERK LLC
ONE GRAND CENTRAL PLACE,
60 EAST 42ND STREET (PARK AVENUE)
SUITE 1440
NEW YORK, NY 10165

 

 

 

To submit your Vote Modification Form via the online voting portal, please visit
https://cases.primeclerk.com/blackhawkballots (the “E-Ballot Portal”). Click on the “Submit E-Ballot” section of the
website and follow the instructions to submit your Vote Modification Form,

IMPORTANT NOTE: You will need to obtain an E-Ballot ID from Prime Clerk to submit your customized
Vote Modification Form. In order to obtain a Unique E-Ballot ID#, please. send an email to
blackhawkballots@primeclerk.com with “Blackhawk Vote Modification” in the subject line. The email should
contain the following pieccs of information (i) the name of the Class 3 or Class 4 party for whom you're
requesting a Vote Modification Form; (if) the amount of the Class 3 or Class 4 party’s term loan position as of

KE 64400850

 

 
Case 19-11595-LSS Doc 295 Filed 10/07/19 Page 18 of 18

the Record Date; and (iii) the Class 3 or Class 4 party’s veter ID from the BaHot that was previously submitted
in the initial solicitation mailing.

The Solicitation Agent’s online voting platform is the sole manner in which Vote Modification Forms will be accepted
via electronic or online transmission. Vote Modification Forms submitted by facsimile, email or other means of
electronic transmission will not be counted.

Each E-Ballot ID# is to be used solely for changing a prior vote on the Plan with respect to the Claims described in
Item 1 above in relation to the Amended Plan, Please complete and submit a Vote Modification Form for each E-
Ballot ID# you receive, as applicable. Creditors who submit a Vote Modification Form using the Solicitation Agent’s
E-Ballot Portal should NOT also submit a hard copy Vote Modification Form.

IF YOU HAVE ANY QUESTIONS REGARDING THIS VOTE MODIFICATION FORM,
PLEASE CONTACT THE DEBTORS’ SOLICITATION AGENT BY EMAILING
BLACKHAWKBALLOTS@PRIMECLERK.COM AND REFERENCE “BLACKHAWK MINING” IN THE
SUBJECT LINE, OR BY CALLING (844) 627-6268 (DOMESTIC TOLL-FREE) OR (347) 292-3528
CINTERNATIONAL TOLL), AND ASK FOR THE SOLICITATION GROUP.

KE 64400850

 

 
